 

Exhibit 10.37

 

AMENDMENT TO EQUITY PURCHASE AGREEMENT

 

This AMENDMENT TO EQUITY PURCHASE AGREEMENT (this “Amendment”), dated November
__, 2018, is by and between MGT Capital Investments, Inc., a Delaware
corporation (the “Company”), and L2 Capital, LLC, a Kansas limited liability
company (the “Investor”).

 

WHEREAS, the Company and the Investor are parties to that certain Equity
Purchase Agreement, dated August 30, 2018 (the “Equity Purchase Agreement”);
and,

 

WHEREAS, notwithstanding the provision of Section 10.15 of the Equity Purchase
Agreement, the Company and the Investor desire to amend the Equity Purchase
Agreement as set forth below:

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises of the
parties, and other good and valuable consideration, the undersigned agree as
follows:

 

  1. The Equity Purchase Agreement shall be amended as follows:

 

  a. In Article I, entitled, “Certain Definitions,” the Defined Terms set forth
in Section 1.2 of “Market Price,” “Maximum Commitment Amount,” and “Purchase
Price” shall each be replaced and restated in its entirety by:

 

  i. “Market Price” shall mean the lowest traded price on the Principal Market
for any Trading Day during the Valuation Period, as reported by Bloomberg
Finance L.P. or other reputable source.         ii. “Maximum Commitment Amount”
shall mean Fifty Million Dollars ($50,000,000.00).         iii. “Purchase Price”
shall mean 95.0% of the Market Price on such date on which the Purchase Price is
calculated in accordance with the terms and conditions of this Agreement.

 

  b. The reference to “Thirty-Five Million Dollars ($35,000,000) in the Recitals
to the Equity Purchase Agreement shall be replaced with “Fifty Million Dollars
($50,000,000).”

 

  2. Except as herein provided, the terms of the Equity Purchase Agreement shall
remain in full force and effect and the undersigned hereby ratify and affirm the
terms of the Equity Purchase Agreement as modified by this Amendment.         3.
Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Equity Purchase Agreement.         4. This Amendment shall be
governed by and construed in accordance with the laws of the State of Kansas.
The parties hereto agree that the terms set forth in Sections 10.1, 10.2 and
10.3 of the Equity Purchase Agreement shall be applicable to this Amendment and
are hereby incorporated herein.         5. The parties acknowledge and agree
that the recitals set forth above are true and correct and are hereby
incorporated in and made a part of this Amendment.         6. This Amendment may
be executed in counterparts (including by facsimile or pdf signature pages or
other means of electronic transmission) each of which shall be deemed an
original but all of which together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  MGT CAPITAL INVESTMENTS, INC         By: /s/ Robert Lowrey   Name: Robert
Lowrey   Title: Treasurer and Chief Financial Officer         L2 CAPITAL, LLC  
      By: /s/ Adam Long   Name: Adam Long   Title: Managing Partner

 

  

 

 

 